DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communication: the application filed August 17, 2020.

Claims 1-20 are pending in the application.  Claims 1, 12, and 16 are independent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Published Patent Application No. 20110133292 A1 to Lee et al. (referred to hereafter as “Lee”).

Regarding claim 1, Lee teaches a semiconductor device, comprising: a first fin {one of 138; Figure 7} defining a first active area; a second fin {another of 138 that is adjacent 138} defining a second active area; a first implant region {“device region 100 is a p-type FinFET region” (paragraph [0014])} over a top surface of a first portion {the top of the one 138} of the first fin and adjacent a sidewall of the first portion of the first fin; and a shallow trench isolation region {30_1} between the first fin and the second fin, wherein the shallow trench isolation region {30_1} covers a first portion of the first implant region adjacent the sidewall of the first portion of the first fin. Regarding claim 2 (that depends from claim 1), Lee teaches a second implant region {see the implantation in Figure 8} over a second portion of the first implant region over the top surface of the first portion of the first fin {138}. Regarding claim 3 (that depends from claim 1), the Lee device has a third portion of the first implant region {a portion of the p-type 100 adjacent 30_1 and adjacent the second fin} that is adjacent a sidewall of a first portion of the second fin, and the shallow trench isolation region {30_1} is laterally between the first portion of the first implant region and the third portion of the first implant region. Regarding claim 4 (that depends from claim 3), Lee teaches a fourth portion {the portion of the p-type 100 under 30_1} of the first implant region extends between the first portion of the first implant region and third portion of the first implant region, and the shallow trench isolation region {30_1} overlies the fourth portion of the first implant region. Regarding claim 5 (that depends from claim 1), Lee teaches a second implant region {see the implantation in Figure 8} over a second portion of the first implant region over the top surface of the first portion of the first fin; and a third implant region {see the implantation in Figure 8} over a portion of the second fin, wherein the third implant region is separated from the second implant region by the shallow trench isolation region {the implant regions are separated by 30}. Regarding claim 6 (that depends from claim 1), Lee teaches a dielectric layer {150} over the shallow trench isolation region {30_1}. Regarding claim 7 (that depends from claim 6), Lee Figure 7 shows the dielectric layer {150} is in contact with the shallow trench isolation region {30_1}. Regarding claim 8 (that depends from claim 7), Lee teaches a second implant region {152} over a second portion of the first implant region over the top surface of the first portion of the first fin, wherein the dielectric layer {150} is in contact with the second implant region. 
Regarding claim 9 (that depends from claim 1), Lee teaches a first gate structure {the left vertical portion of 152} over a second portion {the left side} of the first fin {138}; and a second gate structure {the right vertical portion of 152} over a third portion {the right side} of the first fin, wherein the first portion of the first fin is between the second portion of the first fin and the third portion of the first fin. Regarding claim 10 (that depends from claim 9), Lee teaches a dielectric layer {150} extending continuously over the first portion of the first fin, the second portion of the first fin, and the third portion of the first fin. Regarding claim 11 (that depends from claim 10), Lee teaches the dielectric layer {150} is under the first gate structure {the left side150} and the second gate structure {the right side of 150}. 
Regarding claim 12, Lee teaches a semiconductor device, comprising: a first fin {one of 138; Figure 7}; a second fin {another of 138 that is adjacent 138}; a first implant region {“device region 100 is a p-type FinFet region” (paragraph [0014])}; and a shallow trench isolation region {30_1}, wherein in a first cross-sectional view perpendicular to a longest dimension of the first fin and the second fin, a first portion of the first implant region underlies the shallow trench isolation region. Regarding claim 13 (that depends from claim 12), Lee teaches a second implant {see the implantation in Figure 8}, wherein in the first cross-sectional view, the second implant region overlies a second portion of the first implant region {“device region 100 is a p-type FinFet region” (paragraph [0014])}. Regarding claim 14 (that depends from claim 13), Lee teaches a third implant region {152}, wherein, in the first cross-sectional view: the third implant region {152} overlies a third portion of the first implant region {“device region 100 is a p-type FinFet region” (paragraph [0014])}, and the shallow trench isolation region {30_1} is between the second implant region {the implantation of Figure 8} and the third implant region {152}. Regarding claim 15 (that depends from claim 12), Lee teaches a gate structure {152}, wherein in a second cross-section view perpendicular to the longest dimension of the first fin {the one of 138} and the second fin {the other of 138}, the gate structure {152} overlies the first fin {the one of 138} and the second fin {the other of 138}. 
Regarding claim 16, Lee teaches a semiconductor device, comprising: a first fin {one of 138; Figure 7}; a first implant region {“device region 100 is a p-type FinFet region” (paragraph [0014])}; a second implant region {see the implantation in Figure 8}; a first gate structure {the left side of 152}; a second gate structure {the right side of 152}; and a dielectric layer {150}, wherein in a first cross-sectional view parallel to a longest dimension of the first fin: the second implant region {the implantation of Figure 8} overlies the first implant region {“device region 100 is a p-type FinFet region” (paragraph [0014])}, the dielectric layer {150} underlies the first gate structure {the left side of 152} and the second gate structure {the right side of 152}, the dielectric layer {150} overlies the second implant region {the implantation in Figure 8}, and the dielectric layer {150} extends continuously between the first gate structure {the left side of 152} and the second gate structure {the right side of 152}.Regarding claim 18 (that depends from claim 16), Lee teaches a shallow trench isolation region {30_1}, wherein in a second cross-sectional view perpendicular to the longest dimension of the first fin {the one of 138}, the shallow trench isolation region {30_1} is adjacent the first fin {the one of 138}. Regarding claim 19 (that depends from claim 18), Lee teaches in the second cross-sectional view, the first implant region {“device region 100 is a p-type FinFet region” (paragraph [0014])} is between the shallow trench isolation region {30-1} and the first fin {the one of 138}. Regarding claim 20 (that depends from claim 18), Lee teaches in the second cross-sectional view, the first implant region {“device region 100 is a p-type FinFet region” (paragraph [0014])} underlies the shallow trench isolation region {30_1}.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 17 is rejected under 35 U.S.C. 103 as unpatentable over Lee in view of U.S. Published Patent Application No. 20120175696 A1 to Franzon et al. (referred to hereafter as “Franzon”).

Regarding claim 17 (that depends from claim 16), Lee does not appear to explicitly state that the first gate structure comprises: a gate oxide over the dielectric layer; a floating gate over the gate oxide; and a control gate over the floating gate.  Franzon Figure 2A (see paragraph [0041]) shows that it was known to have a gate structure that comprises a gate oxide {44} over a dielectric layer {46}; a floating gate {40B} over the gate oxide {44}; and a control gate {38} over the floating gate {40B}.  The Franzon floating gate device can be used to make a tri-gate finFET device (see Franzon paragraph [0062] and Figure 4}.  It would have been obvious to one of ordinary skill in the art to substitute the Franzon floating gate tri-gate device for the Lee gate in order to provide both control gate and floating gate functionality to the Lee device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826